Citation Nr: 0017555	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for scars 
of the face, currently rated as 10 percent disabling.  

2.  Entitlement to a compensable disability rating for loss 
of teeth from the lower mandible, on appeal from an initial 
grant of service connection.

3.  Entitlement to service connection for cardiac disease, 
including cardiomegaly.

4.  Entitlement to service connection for a pulmonary 
disease, including chronic obstructive pulmonary disease.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), on appeal from an initial 
grant of service connection.

7.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the lower mandible, on appeal from 
an initial grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a Department of Veterans Affairs (VA) 
vocational rehabilitation specialist


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1973.

This appeal arises from rating decisions of January 1998 and 
April 1998 from the Columbia, South Carolina, Regional Office 
(RO). 

The remand that follows this decision will address the issues 
of higher evaluations for PTSD and the residuals of the lower 
mandible fracture, on appeal from the initial grants of 
service connection.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.

2.  Facial scarring causes mild to moderate disfigurement.

3.  The veteran's masticatory surface has been restored by a 
suitable prosthesis.

4.  There is no evidence of any cardiac disorder during 
service or within one year of discharge from service.  

5.  There is no competent evidence relating the veteran's 
cardiac disease to service.  

6.  Cardiac disease is not a disability that is associated 
with exposure to herbicide agent.  

7.  There is no competent medical evidence linking the 
veteran's current pulmonary disease to service.

8.  There is no evidence of a pulmonary disease associated 
with exposure to Agent Orange

9.  The medical evidence in the record does not show that the 
veteran has a skin rash.  

10.  There is no evidence of a skin disease associated with 
exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scars of the face are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 
(1999).

2.  The criteria for a compensable disability rating for loss 
of teeth from the lower mandible have not been met at any 
time since the initial grant of service connection.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.150, Diagnostic Code 9913 (1999).

3.  The claim for service connection for cardiac disease 
including cardiomegaly is not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999). 

4.  The claim for service connection for pulmonary disease 
including chronic obstructive pulmonary disease is not well 
grounded. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

5.  The claim for service connection for a skin rash is not 
well grounded.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A rating decision in August 1975 granted service connection 
for "scars, residuals of facial injuries" with a 10 percent 
disability rating assigned.  A rating decision in January 
1998 granted service connection for "loss of teeth, lower 
mandible" with a noncompensable disability rating assigned.

September 1969 clinical record entries note a papulo 
vesicular eruption on the upper back, back of shoulders and 
mid lower back, and right arm.  The impression was possible 
tinea [illegible] and heat rash.

A September 1969 clinical record entry notes apparent lime 
burns of the forearms and hands.

An October 1969 clinical record entry shows numerous discrete 
oval lesions on the lower trunk and thighs.  The impression 
was tinea corporis.

A November 1969 clinical record entry notes ringworm.

An April 1970 clinical record entry notes a hair follicle 
infection in pubic hair.

A March 1971 clinical record entry notes a rash on the neck 
aggravated by shaving.

A June 10, 1971, clinical record entry notes contact 
dermatitis on the left arm.  A June 28, 1971, clinical record 
entry notes tinea cruris.

An October 1, 1971, clinical record entry notes folliculitis 
of the neck.  An October 10, 1971, clinical record entry 
notes impressions of upper respiratory infection and 
bronchitis.

An October 1972 report of medical history notes that the 
veteran indicated that he had not had skin diseases, 
shortness of breath, pain or pressure in the chest, chronic 
cough, palpitation or pounding heart, heart trouble, or high 
or low blood pressure.  An October 1972 report of medical 
examination notes the clinical evaluation of the heart, lungs 
and chest, and skin was normal.  The chest x-ray was normal.

A November 1972 chest x-ray radiographic report indicates no 
significant abnormality seen.

The veteran's DD-214 indicates he served in Vietnam from 
September 1971 to May 1972.  

The report of a VA examination, dated in June 1975, notes the 
skin, cardiovascular system, and respiratory system were 
normal.  A June 1975 report of VA x-rays shows the chest was 
normal.  

A June 1978 VA chest x-ray report notes the lung fields were 
negative.

An April 1982 VA chest x-ray report notes the lung fields 
were negative.

A VA hospital discharge summary for hospitalization in 
December 1991 notes the lungs were clear to auscultation and 
the cardiac examination revealed a regular rate and rhythm.

A private clinical resume for hospitalization in October 1992 
shows discharge diagnoses of chest pain of unclear etiology 
and mild idiopathic dilated cardiomyopathy.  The history 
notes the lungs were clear to percussion and auscultation.  
An October 1992 chest x-ray report notes there was 
hypolucency of the upper lobes and the possibility of bullous 
disease of the lung apices could not be excluded.  There was 
no significant change from a December 1991 film.

A December 1994 private hospital discharge summary for one 
day of hospitalization includes an impression on admission of 
chest pain consistent with unstable angina-rule out acute 
myocardial infarction.  The summary did not show discharge 
diagnoses.

An October 1996 VA clinical record includes an assessment of 
bronchitis.

A statement from a private physician, dated in January 1997, 
notes the veteran "has severe lung disease that may be 
partly due to his previous exposure to Agent Orange.  Please 
schedule necessary evaluation at Dorn VA. . .."

A January 1997 VA clinical record notes that the veteran 
indicated that he had shortness of breath which had been 
increasing since 1976 around the time he was discharged from 
service.  The assessment was chronic obstructive pulmonary 
disease, mild obstructive dysfunction with substantially 
reduced diffusion. 

A private hospital discharge summary shows the veteran was 
hospitalized in January 1997.  The history and physical shows 
impressions of decompensated chronic obstructive pulmonary 
disease with active tracheobronchitis and history of 
idiopathic dilated cardiomyopathy-mild, resolved.  A January 
1997 consultation report includes an impression of smoking 
induced lung disease probably chronic obstructive pulmonary 
disease.

A VA hospital discharge summary for hospitalization for 
treatment of PTSD from January 1997 to February 1997 includes 
the diagnosis of chronic obstructive pulmonary disease.  The 
summary notes that except for the findings noted, the 
physical examination was within normal limits.

A July 1997 VA clinical record notes assessments of possible 
thrombolytic lung disease and chronic obstructive pulmonary 
disease.  

The report of an August 1997 VA general medical examination 
notes the veteran had a history of chronic emphysema, 
cardiomegaly, and facial injuries with scarring.  The report 
indicates there was mild to moderate facial scarring on the 
chin and the left temporal area, and the veteran wore a beard 
which largely obscured the scarring.  The diagnoses included 
chronic emphysema, history of cardiomegaly, facial scarring 
with mild to moderate disfigurement, and elevated blood 
pressure.

The report of a September 1997 VA dental examination notes 
the veteran indicated that all of his teeth were removed 
following service due to the accident in service in which his 
teeth were mutilated.  He indicated that complete dentures 
were made at a VA medical facility.  The report notes he had 
an old set of complete prostheses.

The veteran presented testimony at a hearing at the RO in 
November 1998.  He testified that he first experienced 
problems with chronic obstructive pulmonary disease in 1974 
when his chest started to hurt.  The veteran indicated that 
he had an oversized heart and that he related it to herbicide 
exposure during service.  He stated that he did not have 
problems with his heart during service.  He also testified 
that his skin rash began in 1973 during service but that he 
did not seek treatment following service.  The veteran 
testified that he was given a set of false teeth at a VA 
medical facility.  He indicated that he wore a beard because 
of the scars and the scars were sensitive to the cold.  


II.  Legal Analysis

A.  Ratings

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Scars

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted, in 
essence, that his facial scars are worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
The veteran has been accorded a VA examination.  Accordingly, 
the Board of Veterans' Appeals (Board) finds that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Disfiguring scars of the head face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).

The August 1997 VA examination notes the veteran's facial 
scarring was mild to moderate.  Mild facial scarring is a 
noncompensable disability rating and moderate facial scarring 
is a 10 percent rating under the criteria of Diagnostic Code 
7800.  Therefore, the veteran's facial scarring is no more 
than a 10 percent disability.  This is consistent with the 
disability rating currently assigned.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for scars of the face.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800 (1999).

Tooth loss

A claim for a higher evaluation from an initial grant of 
service connection and assignment of a disability rating is 
well grounded if the claimant asserts that the condition is 
more disabling than reflected by the disability rating 
assigned.   Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this case, the veteran has asserted that his loss of teeth is 
more disabling than the disability rating assigned, and he 
has thus stated a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
The veteran has been accorded a VA examination.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

The provisions of Diagnostic Code 9913 govern the degree of 
disability due to loss of teeth.  Where there is tooth loss 
due to loss of substance of body of maxilla or mandible 
without loss of continuity, disability ratings from 10 
percent to 40 percent are available where the lost 
masticatory surface cannot be restored by suitable 
prosthesis.  Where the loss of masticatory surface can be 
restored by suitable prosthesis, the rating is 
noncompensable.  The ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (1999).

At the veteran's November 1998 hearing, he indicated that he 
was given false teeth at a VA medical facility.  
Additionally, the September 1997 VA medical examination 
indicates that a complete set of dentures was made at a VA 
facility.  The report also notes the veteran had an old set 
of complete prostheses.  This indicates the veteran's 
masticatory surface had been restored by a suitable 
prosthesis.  There is no evidence showing that the 
masticatory surface could not be restored.  Since the 
veteran's masticatory surface had been restored, the 
disability rating for loss of teeth from the lower mandible 
is noncompensable.  This is consistent with the 
noncompensable rating assigned.  38 C.F.R. §§ 4.7, 4.150, 
Diagnostic Code 9913 (1999).

Since the appeal is from the assignment of an initial rating, 
the possibility of staged ratings must be considered.  
However, at no time during the period of the veteran's claim 
and appeal does the evidence show that a compensable 
disability rating for the loss of teeth is warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
rating at any time since the grant of service connection for 
loss of teeth from the lower mandible.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 
9913 (1999).

B.  Service Connection

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993).  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served continuously for ninety (90) days or 
more, and cardiovascular disease becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).  

If a veteran served in Vietnam and develops one of the 
diseases associated with herbicide exposure, exposure to the 
herbicide agent during active military, naval, or air service, 
is presumed.  The following diseases shall be service-
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1999). 

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).  

Cardiac disease

The service medical records do not show any complaints or 
treatment related to the heart.  The October 1972 report of 
medical examination shows the clinical evaluation of the 
heart was normal.  Additionally, at his November 1998 
hearing, the veteran indicated that he did not have any 
problems with his heart during service.  Accordingly, there 
is no evidence of any cardiac disorder during service.  There 
is no competent evidence relating the veteran's cardiac 
disease to service.  Additionally, there is no evidence in 
the record of cardiovascular disease within one year of 
discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(1999).  

The veteran's DD-214 shows that he served in Vietnam.  
However, cardiac disease is not a disability that is 
associated with exposure to herbicide agent.  Therefore, 
there is no evidence of a disease associated with exposure to 
Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (1999). 

The veteran testified that his cardiomegaly was related to 
herbicide exposure during service.  However, there is no 
competent evidence in the record to support this assertion.  
The veteran's assertion is not probative since as a lay 
person, he is not considered competent to offer an opinion as 
to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of any cardiac disease 
during service or cardiovascular disease within one year of 
discharge from service.  There is also no competent evidence 
of a nexus, either in the medical evidence or though the use 
of statutory and regulatory presumptions, between any cardiac 
disorder and service, or Agent Orange exposure during 
service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498 (1995). 

Based on the foregoing, the veteran's claim for service 
connection for cardiac disease including cardiomegaly is 
denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Pulmonary disease

An October 1971 clinical record entry notes impressions that 
included bronchitis.  However, the October 1972 report of 
medical history shows that the veteran denied having had 
shortness of breath, pain or pressure in the chest, or 
chronic cough.  Additionally, the report of medical 
examination for discharge shows the clinical evaluation of 
the lungs and chest was normal, and the chest x-ray was 
normal.  Additionally, a November 1972 chest x-ray report 
indicates no significant abnormality was seen.  Therefore, 
the one incident of bronchitis during service was acute.  
38 U.S.C.A. § 3.303(a), (b) (1999).

The report of a June 1975 VA examination notes the 
respiratory system was normal.  VA chest x-rays in June 1975, 
June 1978, and April 1982 show the lungs were negative.  The 
first mention of any lung abnormality was in an October 1992 
private x-ray which shows the possibility of bullous disease 
of the lung apices with no significant change from December 
1991.  A January 1997 statement from a private physician 
indicates that the veteran's lung disease may be partly due 
to his exposure to Agent Orange.  However, the statement that 
the cause of disease "may" be partly due to Agent Orange is 
speculative and does not constitute competent medical 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 1992).  
Accordingly, there is no competent medical evidence linking 
the veteran's current pulmonary disease to service.

The veteran's DD-214 shows that he served in Vietnam.  The 
evidence in the record indicates the veteran has diagnoses 
for his pulmonary disease that include bronchitis, 
thrombolytic lung disease, and emphysema.  However, with the 
exception of respiratory cancers, pulmonary disease is not a 
disability that is associated with exposure to herbicide 
agent.  Therefore, there is no evidence of a pulmonary 
disease associated with exposure to Agent Orange.  38 C.F.R. 
§§ 3.307, 3.309(e) (1999). 

A January 1997 VA clinical record notes the veteran indicated 
that he had shortness of breath since around the time he was 
discharged from service.  However, information from the 
veteran that is recorded in a medical record does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Additionally, the veteran testified 
that his chronic obstructive pulmonary disease started in 
1974.  However, there is no competent evidence in the record 
to support this assertion.  While the veteran also asserts, 
in essence, that his pulmonary problems are due to herbicide 
exposure, credible evidence against an association between 
respiratory disorders (other than certain respiratory 
cancers) and herbicide exposure outweighs the credible 
evidence for such an association.  64 Fed.Reg. 59,232, 59,242 
(1999).  The veteran's assertions regarding the onset and 
origin of his pulmonary disease are not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is also no competent evidence of a nexus, 
either in the medical evidence or though the use of statutory 
and regulatory presumptions, between any pulmonary disease 
and service, or Agent Orange exposure during service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498 (1995). 

Based on the foregoing, the veteran's claim for service 
connection for a pulmonary disease including chronic 
obstructive pulmonary disease is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Skin rash

Entries in the service medical records, dated from September 
1969 to October 1971, show entries related to the skin 
including tinea, heat rash, lime burns, tinea corporis, 
ringworm, hair follicle infection, contact dermatitis, tinea 
cruris, and folliculitis.  However, at discharge from 
service, the veteran indicated on the report of medical 
history that he had not had skin diseases.  The report of 
medical examination for discharge indicates the clinical 
evaluation of the skin was normal.  Therefore, any skin 
disorder during service was acute.  38 C.F.R. § 3.303(a), (b) 
(1999).

The report of a June 1975 VA examination indicates the skin 
was normal.  The medical evidence in the record does not show 
that the veteran has a current skin rash.  In the absence of 
a present disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The veteran's DD-214 shows that he served in Vietnam.  
However, there is no competent evidence that the veteran was 
ever diagnosed with chloracne within one year of his service 
in Vietnam.  Accordingly, there is no evidence of a skin 
disease associated with exposure to Agent Orange.  38 C.F.R. 
§§ 3.307, 3.309(e) (1999). 

The veteran testified that he has a skin rash that began in 
1973.  However, there is no competent evidence in the record 
to support this assertion.  Rather, the June 1975 VA 
examination report indicates the veteran's skin was normal.  
The veteran's assertion is not probative since as a lay 
person, he is not considered competent to offer an opinion as 
to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is also no competent evidence of a present 
skin rash.  There is also no competent evidence of a nexus, 
either in the medical evidence or though the use of statutory 
and regulatory presumptions, between any claimed skin disease 
and service, or Agent Orange exposure during service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498 (1995). 

Based on the foregoing, the veteran's claim for service 
connection for a skin rash is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Request for IME

The veteran's representative at the Board has requested that 
an independent medical expert (IME) opinion should be 
obtained that addresses whether the veteran's cardiac, 
pulmonary, or skin disorders are due to herbicide exposure.  
However, where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
the claim.  Accordingly, the Board will not request an 
independent medical opinion to attempt to obtain the medical 
nexus that is a necessary element to establish a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997); Morton v. West, 12 Vet App 477 (1999).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for scars of the face is denied. 

Entitlement to a compensable disability rating at any time 
since the grant of service connection for loss of teeth from 
the lower mandible is denied.  

Entitlement to service connection for cardiac disease 
including cardiomegaly is denied.

Entitlement to service connection for a pulmonary disease 
including chronic obstructive pulmonary disease is denied.

Entitlement to service connection for a skin rash is denied.


REMAND

The veteran was issued a supplemental statement of the case 
in January 1999 that addressed the issue of entitlement to a 
higher disability rating for PTSD.  A VA hospital discharge 
summary for hospitalization for PTSD from January through 
April 1999 was received following this supplemental statement 
of the case.  While a rating decision was made, the veteran 
was not provided a supplemental statement of the case that 
addressed the rating decision or the evidence received as 
required by 38 C.F.R. § 19.31 (1999).  The veteran was 
advised in an undated letter that his case was being 
certified to the Board for disposition.  October through 
November 1999 VA psychiatric treatment progress notes were 
received at the RO in November 1999.  These were forwarded to 
the Board and received in December 1999.  However, a waiver 
of consideration of these records by the RO has not been 
received.  Accordingly, this case must be returned to the RO 
to consider the VA progress notes and issue the veteran a 
supplemental statement of the case.  38 C.F.R. § 20.1304 
(1999).  

The record only contains VA medical records dated from March 
1997 to November 1997.  However, at the veteran's November 
1998 hearing, he indicated he was on medication for his PTSD, 
thus indicating continuing treatment for PTSD.  The veteran 
also submitted typed October and November 1999 VA medical 
records which indicate the veteran had been in treatment for 
PTSD for over a year.  The records were marked as unofficial 
and not for the medical record.  The October 1999 record was 
a statement regarding the veteran's impairment from PTSD.  
Records of actual treatment were not included.  Since there 
are no VA medical records in the claims file during the time 
that the veteran indicated he was on medication for his PTSD 
and there are no medical records of treatment for PTSD prior 
or subsequent to October 1999, this case will be returned to 
the RO to obtain VA medical records. 

The report of an October 1997 VA examination provides a 
diagnosis of PTSD.  The examiner established a current global 
assessment of functioning (GAF) value of 60 which is 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
The past year GAF was 65, which is indicative of some mild 
symptoms or some difficulty in social and occupational 
functioning but generally functioning pretty well.  However, 
the report of a VA hospitalization from January through April 
1999 shows GAF values of 32 to 36 which are indicative of 
some impairment in reality testing of communication, or major 
impairment in several areas.  The summary also indicates the 
veteran was considered unemployable.  Additionally, VA 
psychiatric treatment progress notes dated in October and 
November 1999 indicate that the veteran is unemployable, 
without providing any information relative to his 
symptomatology or the reasons for that assessment.  

Since there are apparent gaps in the medical evidence 
relating to the veteran's treatment for PTSD, the Board is 
unable to determine whether a staged rating might be 
appropriate in this case, and, if so, what rating or ratings 
might be appropriate.  Furthermore, it would be helpful to 
have a current psychiatric examination of the veteran, 
undertaken with a complete review of the claims file and 
psychiatric treatment records, in order to obtain a more 
complete picture of the veteran's PTSD disability.

The veteran is service connected for the residuals of a 
fracture of the lower mandible.  The September 1997 VA dental 
examination indicates the veteran complained of pain in his 
temporomandibular joints and occasional subluxation.  The 
report only indicates that clinical palpation revealed 
temporalis pain.  The report does not show if there is any 
malunion of the lower mandible or whether there is any 
limitation of temporomandibular articulation.  Additionally, 
while the record indicates the claims file was transferred to 
the examining facility, the examiner specifically indicated 
that the claims file was not available for review.  
Accordingly, this case must be returned to the RO for further 
examination of the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should request medical records 
related to mental health treatment of the 
veteran, including the clinical records, 
at the Dorn VA Medical Center, Columbia, 
South Carolina, from November 1997 to the 
present.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.

2.  Following receipt of the above 
requested records, the RO should request 
that the veteran be scheduled for a VA 
examination to evaluate the severity of 
his PTSD.  The claims file is to be made 
available to the examiner prior to the 
examination, and all pertinent treatment 
records should be reviewed.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the symptoms 
and severity of the veteran's PTSD.  The 
examiner should also provide a GAF value.  
The examiner should present all findings, 
and the medical rationale therefor, in a 
clear, comprehensive, and legible manner 
on the examination report. 

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess the residuals of the fracture 
of the lower mandible.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to fully 
describe the symptoms and severity of the 
mandible fracture residuals, including 
whether there is any malunion.  The 
examiner should also provide inter-
incisal and lateral excursion motion 
values (in millimeters) of the 
temporomandibular joint.  The examiner 
should present all findings, and the 
medical rationale therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

4.  Following completion of the above, 
the RO should review the veteran's 
claims, including the treatment records 
received at the RO in November 1999, and 
determine whether higher ratings for PTSD 
and the residuals of the lower mandible 
fracture can be granted for any period 
since the initial grant of service 
connection.  In other words, the RO 
should consider whether staged ratings 
may be appropriate.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be given a supplemental statement of the 
case that also addresses the evidence 
received after the January 1999 
supplemental statement of the case.  The 
veteran and his representative should 
also be apprised of the applicable period 
of time within which to respond.  The 
case should then be returned to the Board 
for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



